DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 3/11/2022.

The application has been amended as follows: amend claims 1 and 9.

1. A printing apparatus which prints an image on a recording surface of a printing medium by discharging an ink while conveying the printing medium in the form of an elongated belt having the recording surface and a non-recording surface opposite to the recording surface, comprising: 
a conveyor which conveys the printing medium; 

a white printing unit which discharges a white ink from above to the recording surface  of the printing medium being conveyed, 
wherein: 
the conveyor includes: 
a first conveying part which conveys the printing medium toward one side along the recording surface with the recording surface of the printing medium facing up below the color printing unit; 
an inverting conveying part which vertically inverts the recording surface and the non-recording surface of the printing medium by conveying the printing medium conveyed from the first conveying [[unit]] part downward and further conveying the printing medium with changing a moving direction of the printing medium to another side opposite to the one side, 
a second conveying part which conveys the printing medium conveyed from the inverting conveying part toward the one side along the recording surface with the recording surface of the printing medium facing up below the white printing unit, and 


9. A printing method for printing an image on a recording surface of a printing medium by discharging an ink while conveying the printing medium in the form of an elongated belt having the recording surface and a non-recording surface opposite to the recording surface, comprising: 
a conveying step of conveying the printing medium; 
a color printing step of discharging a color ink from above to the recording surface of the printing medium being conveyed; 
a white printing step of discharging a white ink from above to the recording surface of the printing medium being conveyed, 
wherein: 
the conveying step includes: 
a first conveying step of conveying the printing medium toward one side along the recording surface with the recording surface of the printing medium facing up in performing the color printing step;  
an inverting conveying step of vertically inverts the recording surface and the non-recording surface of the printing medium by conveying the printing medium downward after the first conveying step and further conveying the printing medium with changing a moving direction of the printing medium to another side opposite to the one side, 
a second conveying step of conveying the printing medium toward the one side along the recording surface with the recording surface of the printing medium facing up in performing the white printing step after the inverting conveying step, and 
the inverting conveying step is performed using a plurality of rotary bodies configured to rotate while being in contact with only the non-recording surface of the printing medium and having the non-recording surface wound thereon.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “the conveyor includes: 
a first conveying part which conveys the printing medium toward one side along the recording surface with the recording surface of the printing medium facing up below the color printing unit; an inverting conveying part which vertically inverts the recording surface and the non-recording surface of the printing medium by conveying the printing medium conveyed from the first conveying [[unit]] part downward and further conveying the printing medium with changing a moving direction of the printing medium to another side opposite to the one side, 
Regarding claims 2-8, for the same reason as discussed above for parent independent claim 1, dependent claims 2-8 also contain(s) allowable subject matter.
The reason for allowance of claim 9 is the inclusion of “the conveying step includes: a first conveying step of conveying the printing medium toward one side along the recording surface with the recording surface of the printing medium facing up in performing the color printing step;  an inverting conveying step of vertically inverts the recording surface and the non-recording surface of the printing medium by conveying the printing medium downward after the first conveying step and further conveying the printing medium with changing a moving direction of the printing medium to another side opposite to the one side, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Fujisawa et al. (US 2011/0018921 A1)
A printing device that forms a background by a first ink and images on the background by a second ink includes a head having first and second nozzle lines that eject, respectively, the first and second inks. The inks are ejected as the head moves, with respect to a medium, in a main scanning direction intersecting the first and second nozzle lines. A transport section transports the medium in a sub-scanning direction along the first and second nozzle lines. In an ejecting operation, the first and second inks are ejected in the relative movement in the main scanning direction and the relative 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 11, 2022